Order, Supreme Court, New York County (Helman, J.), entered October 20, 1980, denying motions for summary judgment, is unanimously affirmed, without costs. The facts are not clear enough on the present record to warrant summary judgment either way. Because of the limited nature of both the defendants’ notice of motion and notice of appeal, we do not reach the questions of whether the city is entitled to summary judgment on the merits or whether the defendants should he granted leave to amend their answer. Concur — Kupferman, J. P., Birns, Ross, Lupiano and Silverman, JJ.